Citation Nr: 1129102	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1989 until September 1989, and from January 1991 until July 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In his May 2010 VA Form 9, the Veteran requested a Board hearing at a local VA office.  However, he then withdrew his hearing request in a written statement received in July 2010, asking that his case file instead be sent directly to the Board for consideration.  As such, the request for a hearing is withdrawn.  38 C.F.R. § 20.704.

The Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009) held that a claim for benefits based on PTSD encompasses benefits based on another acquired psychiatric disorder because the evidence developed during the processing of the claim indicated that the symptoms for which the claimant was seeking VA benefits may have been caused by another acquired psychiatric disorder.  In this case, the record indicates that at different times within the appeals period, the Veteran has been diagnosed with PTSD, adjustment disorder, anxiety and depressive disorder.  Due to the discrepancies in diagnosis, the Board will consider the claim to be one for service connection for an acquired psychiatric disorder at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim for benefits based on PTSD encompasses benefits based on another acquired psychiatric disorder.  As such, the Board must consider whether the Veteran has any current psychiatric disorder that may be connected to his military service.  

The record establishes a current psychiatric disability, as VA clinical reports reflect diagnoses of adjustment disorder and depression.  A diagnosis of PTSD is indicated in April 2008, though in later records the examiner finds that the full range of PTSD symptoms had not been shown.

Regarding the Veteran's service, he was stationed in Saudi Arabia from February 1991 to June 1991 in support of Operation Desert Shield/Desert Storm.  He has claimed that during his time in Saudi Arabia, he was assigned to drive into Iraq to pick up prisoners and to gas up vehicles.  He states that on this drive, he saw many burnt and disfigured bodies.  He still has nightmares regarding that incident, and indicated that at times he was afraid for his life.  

Department of Defense records indicate that while stationed in Saudi Arabia, the Veteran's unit was tasked with performing enemy prisoner of war operations in support of the United States enemy prisoner of war holding area in Al Kabritt.  Furthermore, the Veteran's service records indicate that one of his duties was vehicle driver.  As such, the claimed stressor is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  Additionally, the Veteran's DD-Form 214 indicates that he was awarded the Southwest Asia Service Medal with two bronze service stars, for his service in Saudi Arabia during the Persian Gulf War.  These facts support the contention that the Veteran served in a location that involved hostile military or terrorist activity.  As such, the Board concedes the Veteran's claimed in-service stressor, per the relaxed requirements 
under 38 C.F.R. § 3.304(f), effective July 13, 2010.  

In sum, the evidence of record indicates current disability, and further demonstrates that an in-service stressor occurred.  However, the record does not contain any opinion addressing the etiology of the Veteran's psychiatric disorders.
Since the record lacks sufficient competent evidence upon which the Board can make a decision, remand for a VA examination is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder, including but not limited to PTSD, adjustment disorder, anxiety disorder, and depression.  The claims folder should be made available to the examiner for review.  The examiner should identify all current diagnoses, and for each one, opine whether it is at least as likely as not related to the Veteran's military service, to include hostile military or terrorist activity.  If PTSD is diagnosed, the examiner should specifically identify the stressor upon which such diagnosis is predicated.

All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 

2. Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


